Citation Nr: 0315957	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-27 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to April 10, 1996 
for a 50 percent rating for service-connected PTSD.

2.  Entitlement to an effective date prior to November 30, 
1999 for a 70 percent rating for service-connected PTSD.

3.  Entitlement to an effective date prior to November 30, 
1999 for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from March 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
In November 2001, the Board remanded the claims for 
additional development.  

The Board notes that although it's November 2001 remand 
included the issue of entitlement to an earlier effective 
date for a 30 percent rating for service-connected PTSD, this 
issue is not, in fact, before the Board.  Specifically, as 
correctly noted by the RO in the October 2002 supplemental 
statement of the case, in a May 1997 rating decision, the RO 
increased the veteran's PTSD rating to 30 percent, and 
assigned an effective date of October 16, 1996 for the 30 
percent rating.  However, in a September 1999 rating 
decision, the RO increased the veteran's PTSD rating to 50 
percent, and assigned an effective date of April 10, 1996 for 
the 50 percent rating.  Accordingly, any issue as to an 
earlier effective date for a 30 percent rating was rendered 
moot by the RO's September 1999 rating decision.  In 
addition, also as noted by the RO in the October 2002 SSOC, 
although the Board indicated in its November 2001 remand that 
the currently assigned effective dates for the veteran's 70 
percent PTSD rating, and TDIU, were November 11, 1999, the 
effective dates actually assigned were both November 30, 
1999.  

REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2002) are fully 
met.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




